Title: From Thomas Jefferson to Gelhais, 7 December 1786
From: Jefferson, Thomas
To: Gelhais, M.



À Paris ce 7. Xbre 1786.

J’ai reçu la lettre, Monsieur, que vous m’avez fait l’honneur de m’écrire au sujét de la demande de Monsr. Friguet directeur de la regie generale à Meaux contre M. le Comte de Langeac.
Pour la forme, je ne puis pas recevoir ici un Huissier ou autre Officier quelconque de la Justice; mais quand il aura eté constaté à la justice du pays et decidé par elle que la demande de M. Friguet est juste et doit être payée, si vous aurez de la complaisance de m’envoyer sous enveloppe une copie duement legalisée de cette decision  je me ferai un devoir de m’y prêter en payant a M. Friguet leS loyers de la maison que je tiens de M. de Langeac quand ils seront echus jusqu’à la concurrence de la somme decretée. J’ai l’honneur d’etre, Monsieur votre très humble et très obeissant Serviteur,

Th: Jefferson

